UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of November 3, 2014 was 83,471,205 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 3 Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three and Nine Months Ended September 30, 2014 and 2013 4 Consolidated Statement of Shareholders’ Equity for the Nine Months Ended September 30, 2014 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 Item 2. Cautionary Note About Forward-Looking Statements 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure about Market Risk 41 Item 4. Controls and Procedures 41 Part II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 45 2 Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) September 30, December 31, Assets: Investment properties, at cost $ $ Less: accumulated depreciation ) ) Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $17,304 and $14,490, respectively, net of allowance for uncollectible accounts Other receivables Restricted cash and escrow deposits Deferred costs, net Prepaid and other assets Assets held for sale (see Note 10) - Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Liabilities held for sale (see Note 10) - Total Liabilities Commitments and contingencies Limited partners' interests in Operating Partnership and other redeemable noncontrolling interests Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, 4,100,000 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively, with a liquidation value of $102,500 Common Shares, $.01 par value, 450,000,000 shares authorized, 83,459,618 shares and 32,706,554 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid in capital and other Accumulated other comprehensive income Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Kite Realty Group Trust Consolidated Statements of Operations and Comprehensive (Loss) Income (Unaudited) (in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Minimum rent $ Tenant reimbursements Other property related revenue Total revenue Expenses: Property operating Real estate taxes General, administrative, and other Merger and acquisition costs Depreciation and amortization Total expenses Operating (loss) income ) Interest expense ) Income tax expense of taxable REIT subsidiary ) Other expense ) Loss from continuing operations ) Discontinued operations: Discontinued operations — — Impairment charge — — — ) Non-cash gain on debt extinguishment — — Gain on sale of operating property, net — Income (loss) from discontinued operations — ) (Loss) income before gain on sale of operating properties, net ) ) ) Gain on sale of operating properties, net — — Consolidated net (loss) income ) ) ) Net (income) loss attributable to noncontrolling interests ) 15 ) Net (loss) income attributable to Kite Realty Group Trust $ ) $ $ ) $ ) Dividends on preferred shares ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share- basic & diluted: Loss from continuing operations attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Income (loss) from discontinued operations attributable to Kite Realty Group Trust common shareholders ) Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted Dividends declared per common share $ Net loss attributable to Kite Realty Group Trust common shareholders: Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations — ) Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Consolidated net (loss) income $ ) $ $ ) $ ) Change in fair value of derivatives ) ) Total comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interests ) 89 ) Comprehensive (loss) income attributable to Kite Realty Group Trust $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 Kite Realty Group Trust Consolidated Statement of Shareholders’ Equity (Unaudited) (in thousands, except share data) Accumulated Other Preferred Shares Common Shares Additional Comprehensive Accumulated Shares Amount Shares Amount Paid-in Capital Income Deficit Total Balances, December 31, 2013 $ ) $ Common shares issued under employee share purchase plan — — — 14 — — 14 Common shares issued as part of merger, net of offering costs — Common shares retired in connection withreverse share split — — ) — ) — — ) Stock compensation activity — — 5 — — Other comprehensive loss attributable to Kite Realty Group Trust — ) — ) Distributions declared to common shareholders — ) ) Distributions to preferred shareholders — ) ) Net loss attributable to Kite Realty Group Trust — ) ) Exchange of redeemable noncontrolling interests for common shares — Adjustment to redeemable noncontrolling interests - Operating Partnership — Balances, September 30, 2014 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 Kite Realty Group Trust Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Consolidated net loss $ )
